Citation Nr: 0500080	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  99-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected allergic sinusitis.

3.  Entitlement to an increased disability rating for 
service-connected mechanical upper back pain, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Lincoln, Nebraska and Denver, Colorado Regional Offices (RO) 
of the Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from July 1989 to August 
1996.

In an April 1997 rating decision, the Lincoln RO granted 
service connection for functional enterocolonopathy, 
mechanical upper back pain, and mechanical low back pain.  
Each disability was assigned a 10 percent rating.

In May 1998, the veteran filed a claim of entitlement to 
increased ratings for her service-connected back disabilities 
and colitis.  In a rating decision dated in March 1999, the 
Lincoln RO confirmed and continued 10 percent disability 
ratings previously assigned for the veteran's service-
connected colitis and upper and lower back disorders.  The 
veteran indicated disagreement with the disability ratings 
assigned, after being issued a statement of the case, 
perfected her appeal of those issues by means of her 
submission of a substantive appeal (VA Form 9) in August 
1999.

In a June 1999 rating decision, the Lincoln RO denied the 
veteran's claim of entitlement to service connection for a 
heart murmur.  She perfected an appeal as to that issue in 
November 1999.

In July 2002, the Denver RO granted the veteran's claim of 
entitlement to service connection for sinusitis and assigned 
a noncompensable (zero percent) evaluation therefor.  The 
veteran subsequently perfected an appeal as to the issue of 
the assigned disability rating.

A personal hearing was held before the undersigned Veterans 
Law Judge at the Denver RO in September 2004.  A transcript 
of that hearing is associated with the veteran's VA claims 
folder.

The issues of entitlement to service connection for a heart 
murmur and entitlement to increased disability ratings for 
service-connected mechanical upper and low back pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The medical and other evidence of record shows that the 
veteran's service-connected irritable bowel syndrome is 
currently manifested primarily by complaints of constipation 
and diarrhea, without evidence of frequent exacerbations; 
this disability is productive of no more than moderate 
impairment.

2.  The medical and other evidence of record shows that the 
veteran's service-connected allergic sinusitis is currently 
manifested by less than three non-incapacitating episodes per 
year.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for irritable bowel 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323 (2004).

2.  The criteria for a compensable evaluation for allergic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6511 (2004).

3.  The criteria for increased disability ratings for either 
of the service-connected disabilities on appeal on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for her service-connected irritable bowel syndrome, 
which is rated as 10 percent disabling, and for her service-
connected allergic sinusitis, which is currently rated as 
noncompensably (zero percent) disabling.  

The veteran is also seeking increased disability ratings for 
her service-connected back disorders, which are characterized 
as mechanical upper back pain and mechanical low back pain 
and which are each rated as 10 percent disabling, along with 
service connection for a heart murmur.  These latter three 
issues, as noted above, are the subject of additional 
development as set out in the REMAND section of this 
decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that, with regard to her claim of 
entitlement to an increased disability rating for irritable 
bowel syndrome, the veteran was notified by the March 1999 
and March 2000 rating decisions, by the statement of the case 
issued in June 1999, and by the supplemental statements of 
the case issued in March 2000 and April 2004, of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

The Board also observes that, with regard to her claim of 
entitlement to an increased (compensable) evaluation for 
allergic sinusitis, she was notified by the July 2002 rating 
decision, and by the statement of the case issued in June 
2004, of the pertinent law and regulations, of the need to 
submit additional evidence on that claim, and of the 
particular deficiencies in the evidence with respect thereto, 
as such applied specifically to a request for increased 
compensation for sinusitis.

More significantly, a letter was sent to the veteran dated in 
July 2003, with a copy to her representative, which 
specifically referenced the requirements of the VCAA with 
regard to her claims for increased compensation for irritable 
bowel syndrome and for a compensable evaluation for 
sinusitis.  Crucially, the veteran was informed by means of 
this letter as to what evidence she was required to provide 
and what evidence VA would attempt to obtain on her behalf.  
The letter explained that VA would make reasonable efforts to 
help her get records relevant to her claim.  The veteran was 
notified specifically of the information VA would attempt to 
obtain on her behalf.  She was informed that VA would attempt 
to obtain records from any doctors or medical facilities she 
identified.  She was also sent letters dated in March 2002 
and June 2001, with a copy of each to her representative, 
that likewise set forth such information with regard, in 
pertinent part, to her claim for an increased disability 
rating for service-connected irritable bowel syndrome.

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate her claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and her obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letter of July 2003 
requested a response within 30 days, and that the VCAA 
letters of March 2002 and June 2001 each requested a response 
within 60 days.  The letters also expressly notified the 
veteran, however, that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The veteran has now had more than one 
year to submit evidence in support of her appeal.  It does 
not appear that any further evidence or information is 
forthcoming.    

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was afforded 
VA examinations in March 2002 and August 1998.  In 
additional, the RO requested and obtained the veteran's 
medical treatment records.  There is no indication that any 
pertinent records exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.    

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by her service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  She requested a 
hearing before a Veterans Law Judge, which was held in 
September 2004 at the Denver RO, per her request.  The Board 
accordingly finds that due process considerations have been 
satisfied.  

1.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome, currently 
evaluated as 10 percent disabling.

Pertinent law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).


Assignment of diagnostic code 

The veteran's service-connected irritable bowel syndrome has 
been rated under Diagnostic Codes 7323-7319 [ulcerative 
colitis and irritable colon syndrome].  See 38 C.F.R. § 4.27 
(2002) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Both of the assigned codes specifically apply to the criteria 
for evaluating digestive system problems manifested by 
frequency and severity of attacks and are the most 
appropriate criteria by which to assess a disability 
manifested by an irritable bowel.  The Board can identify 
nothing in the evidence to suggest that other diagnostic 
codes would be more appropriate, and the veteran has not 
requested or suggested that other diagnostic codes should be 
used.  

Specific schedular criteria

Under Diagnostic Code 7323, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is awarded for 
moderately severe impairment, with frequent exacerbations; a 
60 percent disability rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.  

Under Diagnostic Code 7319, mild impairment, manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress, is noncompensable; a 10 percent 
disability rating is awarded for moderate impairment, with 
frequent episodes of bowel disturbance with abdominal 
distress; and a 30 percent disability rating is awarded for 
severe impairment, manifested by diarrhea, or by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.  

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.113 [coexisting abdominal 
conditions]; 38 C.F.R. § 4.14 [avoidance of pyramiding].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here,  
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show complaints of 
abdominal cramping.  Her weight at a March 1997 VA 
examination was 148 pounds.  

In an April 1997 rating decision, the Lincoln RO granted 
service connection for functional enterocolonopathy and 
assigned a 10 percent disability rating.  In May 1998, the 
veteran filed a claim of entitlement to an increased rating.

An August 1998 VA outpatient treatment record shows 
complaints of a 
35 pound weight loss over the previous eight months.  [The 
Board notes, however, that this record shows that her weight 
was 171 pounds and that she had in fact gained weight over 
the period cited; a March 1998 medical record indicates that 
she weighed 161 pounds].  

The report of an August 1998 VA examination shows that the 
veteran cited a history of recent weight gain, and that she 
had indicated that she was nauseated twice weekly and was 
constipated "all the time."  At the time of the 
examination, she complained of lower abdominal pain that 
lasted a few hours per day.  On examination, the lower 
abdomen was soft and tender, and there was no evidence of 
either malnutrition or anemia.  There was no evidence of 
debility.  

In December 1998, it was noted that the veteran weighed 158 
pounds, but that since being placed on medication she had had 
no further discomfort or abdominal cramping.

A VA treatment record dated in June 1999 notes that the 
veteran was moving her bowels normally.  A September 1999 VA 
treatment record notes complaints of constipation, with 
intermittent cramping occurring less than daily.  In April 
2000, the veteran was seen for VA treatment with complaints 
to include constipation and diarrhea.  She weighed 169 
pounds, and was prescribed medication to assist with bowel 
movements.      

The report of a March 2002 VA examination shows that the 
veteran indicated that she experienced alternating episodes 
of constipation and diarrhea, but that the constipation had 
improved with a change in diet.  She also indicated that she 
had episodes of diarrhea, accompanied by lower abdominal 
cramping, that might occur 6 to 12 times yearly and last for 
one to two days.  In addition, she indicated that her 
appetite was good, and that she had gained weight; the report 
shows that she weighed 178 pounds.

Analysis

The 10 percent disability rating currently assigned for the 
veteran's service-connected irritable bowel syndrome 
contemplates moderate symptoms under either diagnostic code.  
The next higher disability rating (30 percent) is appropriate 
for either moderately severe impairment, as defined in 
Diagnostic Code 7323, or severe impairment, as defined in 
Diagnostic Code 7319.  

The Board observes in passing that the words " moderate" and 
" moderately severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

The medical evidence which has been described above, includes 
the reports of two VA examinations and various outpatient 
treatment records.  These medical records show that the 
veteran's irritable bowel syndrome is manifested by diarrhea 
and constipation that occur no more than intermittently.  
Diarrhea that occurs no more than monthly cannot be 
characterized as frequent, as is required for an increased 
disability rating under either applicable diagnostic 
standard.  Likewise, the evidence does not demonstrate that 
her constipation occurs on a basis that can be called 
frequent.  

The Board additionally notes that the medical evidence dated 
between 1998 and 2002 indicates that, while her weight may 
have fluctuated somewhat, it did not significantly decrease 
or increase during that period, generally being in the 
160-170 pound range.

In summary, the medical and other evidence of record 
indicates that the veteran's service-connected irritable 
bowel syndrome is currently manifested primarily by 
complaints of constipation and diarrhea, without evidence of 
frequent exacerbations.  Based on this evidence the service-
connected disability is productive of no more than moderate 
impairment.  Under the VA rating schedule, moderate 
impairment warrants the assignment of a 10 percent disability 
rating, which is the currently assigned rating.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for her service-connected 
irritable bowel syndrome.  The benefit sought on appeal is 
accordingly denied.

The matter of referral of the of the veteran's claim for 
consideration on an extraschedular basis will be addressed 
below.  

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected allergic sinusitis.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Assignment of diagnostic code

The veteran's service-connected allergic sinusitis has been 
rated under Diagnostic Code 6511 [sinusitis, ethmoid, 
chronic].  Diagnostic Codes 6510 through 6514 pertain to 
various types of sinusitis, each of which is rated pursuant 
to a general formula for sinusitis set forth in the rating 
schedule following Diagnostic Code 6514.  This general rating 
formula for sinusitis applies in all circumstances in which 
VA is to evaluate the severity of sinusitis, no matter what 
the particular diagnosis, and is the most appropriate 
criteria by which to assess any form of sinusitis.  
The Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the veteran has not requested or suggested that other 
diagnostic codes should be used.  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

An incapacitating episode of sinusitis  is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2004).

Factual background

The report of an August 1998 VA sinus examination shows that 
the veteran complained of post-nasal drip that occurred once 
or twice a month.  On examination the nasal mucosa was 
injected bilaterally and was somewhat tight, while the nasal 
mucosa itself was somewhat boggy.  There was no discharge or 
facial tenderness, nor was there crusting.

In March 1999, the veteran was seen at a VA medical facility 
for complaints of upper respiratory problems, with diagnostic 
impressions of upper respiratory infection, possible early 
sinusitis.  

The report of the March 2002 VA examination shows that the 
veteran complained at that time of forehead pain associated 
with clear nasal discharge, that her headaches occurred five 
times per week, and that they lasted for "a couple" of 
hours.  She denied using medications, and had no history of 
sinus or nasal surgery.  On examination, while there was 
serous effusion bilaterally behind the tympanic membranes, 
the nasal mucosa was normal, with no exudates, discharge, 
polyp, obstruction, or sinus tenderness to palpation.

An August 2003 private medical record notes complaints of 
"sinus drainage, etc." of two weeks duration, manifested by 
nasal congestion, nasal drainage, a "yellowish green" 
cough, a headache, and fatigue, with the frontal sinus tender 
to palpation.  

Analysis

As discussed above, entitlement to a compensable rating for 
sinusitis in part requires one or two incapacitating episodes 
per year.  There is no indication in the medical evidence 
that the veteran has experienced a sinusitis episode that 
could be described as incapacitating, as that term is defined 
in the regulations.  See 38 C.F.R. § 4.97 (2004).  There is 
no showing that she has at any time required prolonged 
antibiotic treatment for sinusitis.  

Similarly, the medical evidence does not demonstrate that the 
veteran has experienced three to six non-incapacitating 
episodes of sinusitis yearly.  While the report of the March 
2002 VA examination shows complaints of post-nasal drip, with 
headaches, there is no indication that her complaints rise to 
the level contemplated by the diagnostic criteria, which 
require purulent discharge or crusting and pain, along with 
headaches; the Board notes that at the time of this 
examination the veteran was virtually free of clinical 
symptoms.  

An August 2003 private medical record, although reflecting 
the occurrence of a non-incapacitating sinusitis episode, 
does not show that such episodes occur at the frequency 
stipulated in the criteria of three to six times per year.  

In summary, none of the symptomatology which would allow for 
the assignment of a higher disability rating is present.  In 
particular, severe pathology, such as incapacitating episodes 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, is completely absent.  For this reason, entitlement 
to a disability rating in excess of the currently assigned 10 
percent for sinusitis is not warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, the Denver RO, in its 
July 2002 rating decision, granted service connection for 
sinusitis and assigned a noncompensable (zero percent) 
disability rating therefor.  This rating was based on the 
medical reports discussed above.  Neither of these 
examination reports, nor any other records, show that a 
rating in excess of that currently assigned could be awarded 
at any time since the effective date of the grant of service 
connection.  The veteran has pointed to no specific evidence 
that would support the assignment of staged ratings.  
Accordingly, staged ratings are not appropriate for her 
service-connected allergic sinusitis.

Conclusion

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for service-connected allergic 
sinusitis.  That claim, accordingly, is denied.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

For the sake of brevity, the Board will address this aspect 
of both issues that are the subject of this decision in a 
common discussion.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for either of the service-connected disabilities 
that are the subject of this appeal.  Nor is there any 
evidence of an unusual clinical picture, such as the need for 
repeated surgeries.  
Indeed, at the time of the March 2002 VA examination the 
veteran was virtually free of clinical symptoms.

There is also no evidence on file that either disability 
markedly interferes with the veteran's employment.  While the 
veteran's irritable bowel syndrome and allergic sinusitis no 
doubt interfere to some extent with her employability, it is 
not shown that she is restricted in her activities by these 
specific disorders.  Moreover, any such interference is 
reflected in the disability ratings that are currently 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected irritable bowel syndrome or allergic 
sinusitis.


ORDER

Entitlement to an increased disability rating for irritable 
bowel syndrome is denied.

Entitlement to an increased (compensable) evaluation for 
allergic sinusitis is denied.


REMAND

Following review of the veteran's claims file, the Board 
finds that additional development of her claims of 
entitlement to increased disability ratings for mechanical 
upper and low back pain, and service connection for a heart 
murmur, must be undertaken prior to further appellate 
consideration.

3.  Entitlement to an increased disability rating for 
mechanical upper back pain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
mechanical low back pain, currently evaluated as 10 percent 
disabling.

The severity of the veteran's service-connected spine 
disabilities was most recently evaluated on VA examination in 
March 2002.  In August 2003, effective September 26, 2003, 
the rating criteria for disabilities of the spine were 
revised.  See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
Part 4).  While the RO, in its April 2004 supplemental 
statement of the case, considered the veteran's service-
connected spine disabilities under the new criteria, such 
analysis is based on examination conducted in accordance with 
the old rating standards.  In light of the significant change 
in the regulation, the veteran should be accorded an 
orthopedic examination in accordance with the new criteria, 
which appear to consider the spine as a single entity.  
In the opinion of the Board it is necessary for the veteran 
to be re-examined.

The Board also notes that the veteran's back disabilities may 
have increased in severity since the March 2002 VA 
examination.  A private medical record indicates the presence 
of muscle spasms, while at her September 2004 personal 
hearing she described symptoms that may also reflect the 
presence of back spasms.  Under these circumstances, another 
examination is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse].

5.  Entitlement to service connection for a heart murmur.

The medical evidence is unclear as to whether the veteran has 
a heart murmur and, if so, whether it is productive of 
disability.  The report of her service entrance examination, 
dated in February 1989, shows that a Grade II systolic apical 
murmur was noted at that time.  The report of an October 1996 
VA examination indicates diagnoses to include echocardiogram 
evidence of pulmonary valve insufficiency with structurally 
normal pulmonary valve.  On private examination in December 
1997, however, her heart was found to be normal.  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  

The Board is of the opinion that additional development of 
the evidence, in the form of review of the veteran's medical 
records by a cardiologist, would be helpful in determining 
whether there is a heart murmur and, if so, whether any such 
murmur is symptomatic of a cardiac disability or is merely a 
benign clinical finding.

These issues are therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. The VBA should request that the 
veteran provide the names and addresses 
of any health care providers who have 
recently treated her for either a heart 
murmur or other cardiac impairment, or 
for back problems.  After securing the 
necessary authorization, the VBA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.

2. VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current nature and severity of the 
veteran's service-connected spine 
impairment.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected spine 
disabilities, characterized as mechanical 
pain of the upper back and the low back.  
The extent of any incoordination, 
weakened movement and fatigability on use 
due to pain must also be described by the 
examiner.  The examiner should be 
specifically requested to render an 
opinion as to whether the two service-
connected disabilities of the back are in 
fact representative of a single 
pathological entity reflecting one back 
disability.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  The veteran's claims folder should be 
referred to a physician who is a 
specialist in cardiology.  The reviewing 
specialist should be requested to review 
the veteran's claims folder in order to 
determine whether the heart murmur which 
has been identified in the past is 
representative of a heart disorder or 
otherwise constitutes a disease entity as 
opposed to an incidental finding of no 
significance.  If the reviewing 
specialist deems physical examination of 
the veteran appropriate, he or she should 
request that examination and/or 
diagnostic testing of the veteran be 
scheduled.  If a disability manifested by 
a heart murmur is currently manifested, 
the examiner should and render an opinion 
as to whether such disability began or 
whether it increased in severity during 
service (noting that a heart murmur was 
indicated on the veteran's service 
entrance medical report).  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

4. After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, VBA should 
readjudicate the claims that are the 
subject of this remand, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action, as well as the 
recent changes to the schedular criteria 
involving the spine.  With specific 
regard to the veteran's claims of 
entitlement to increased disability 
ratings for her spine disorders, the RO 
should determine, when considering the 
appropriate rating for these disorders, 
whether a single disability or multiple 
disabilities of the spine are present, 
and rate accordingly.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC) and given an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


